                                                         Exhibit A to the Complaint
Location: New York, NY                                                                              IP Address: 100.12.248.145
Total Works Infringed: 44                                                                           ISP: Verizon Fios
 Work     Hashes                                                                UTC          Site        Published      Registered   Registration
 1        Info Hash:                                                            12/04/2020   Tushy       09/06/2020     09/22/2020   PA0002265873
          9A867D341ADC5D53AD0BA73D8C87F14713FEFFFA                              06:14:49
          File Hash:
          834365A3A56697870258E6D7C1AA2FA1A47E82BE61C6CA23F238AC9D59C11024
 2        Info Hash:                                                            12/04/2020   Vixen       09/04/2020     09/22/2020   PA0002265929
          527F9D930567D7C40222024CEC5990C3C438D281                              05:07:56
          File Hash:
          C83922BC99C2F55C5004FCD3CDF13775D83EF2776220CE3989F40E45340865AF
 3        Info Hash:                                                            11/28/2020   Vixen       12/20/2019     02/03/2020   PA0002225564
          785CB7DA9CA2BD968A654E2BDBF17DA3C3A91A0E                              21:56:13
          File Hash:
          D666BE6383430C00DF9DABEFE90B6DD9B63E1ED6AFE02BAA18493C72865DA559
 4        Info Hash:                                                            11/28/2020   Vixen       11/27/2020     11/30/2020   PA0002266359
          5CDBC938026E69BB0AB5095CBDA1D40272137848                              17:08:54
          File Hash:
          C244D99BE64B196FC48133456B2307AF2C9238C3A25D97D2027E48D309FCEA88
 5        Info Hash:                                                            11/26/2020   Vixen       08/14/2020     08/31/2020   PA0002265636
          4C41F667AE5CB3BB8314254CF2A81B256FED82A3                              18:57:29
          File Hash:
          3F06AEA07BD7FCCD77ACAC8964AA176A99AB2981E02D09AEF7CD7133104BEA6B
 6        Info Hash:                                                            11/26/2020   Vixen       09/26/2018     10/16/2018   PA0002127776
          1B448244B60BF865A054AF74DD6B68EBEF937046                              18:15:43
          File Hash:
          569FD9E0CE027732F59A9A40CB7B47DDD0A9F69E1B49B1DE0411FB6A1C785C65
 7        Info Hash:                                                            11/26/2020   Vixen       05/09/2017     06/22/2017   PA0002039298
          4A7524C384B2FE35F4B9F6D6FB8A9FEF595E7882                              18:14:06
          File Hash:
          1E1D33FCF46B337155362610FE36FCFABE8C84DB0F8146B4CE8607EBCD035EC4
 8        Info Hash:                                                            11/26/2020   Tushy       08/04/2018     09/01/2018   PA0002119573
          7A0772124C84873EE7B7C2ADFC1548B643B96601                              17:55:10
          File Hash:
          F4CBC858A80A7A821AB482DE200AE7AC53C8DBFFE6C9293598BF5D88788641AD
Work   Hashes                                                             UTC          Site    Published    Registered   Registration
9      Info Hash:                                                         11/26/2020   Tushy   11/22/2020   11/30/2020   PA0002266355
       FEA375B2E4AF2936BEC2188E6EF63BE2A708183A                           13:28:23
       File Hash:
       C5FB0F224670F9761C63A61DC2B178EB1A7044421782B20D40C338D7AFE40778
10     Info Hash:                                                         11/26/2020   Vixen   11/20/2020   11/30/2020   PA0002266357
       7294AFED85997D33A3DA212C8FBFC409020A14C5                           12:08:33
       File Hash:
       E22EE2050FED1E7DCB99AD0EBBE9297664C4C414725BC9A9039BB1856EAF0882
11     Info Hash:                                                         11/24/2020   Tushy   03/17/2018   04/17/2018   PA0002116750
       E361FBAF5A035E55EB694365491C8D6E43D923EA                           11:48:51
       File Hash:
       252E7262725B9862C32953D131C8A99D8CE7F97FDFE57C4B98BDDA3555BD1C27
12     Info Hash:                                                         11/24/2020   Tushy   06/05/2018   07/14/2018   PA0002128384
       4E7A0F212F93BDA50F04565C513B9AB95B7B05F9                           11:33:58
       File Hash:
       C36C09D1D7EC709D1F75FC9997829534EA810C6776580FF99AE987AC772B83F6
13     Info Hash:                                                         11/23/2020   Tushy   06/14/2020   06/25/2020   PA0002255507
       05FC443BCCF844BDAE6F0A203C802D0DC75EA9FC                           05:53:02
       File Hash:
       250D667E055961E011A284E44247C15471F732169215852A4AF8523CBD803486
14     Info Hash:                                                         11/23/2020   Tushy   03/06/2020   04/15/2020   PA0002244958
       F7968383401D1B6675DD2D638D7C4609FE6300EB                           05:26:35
       File Hash:
       8DF82EEDAA8BA17D3C9FCB24A7CB387FE248F809D26D6094FEC2CE1435F3435D
15     Info Hash:                                                         11/23/2020   Tushy   08/24/2017   09/15/2017   PA0002052837
       D9D383053898F4058C938FD0671881210CE06741                           03:50:20
       File Hash:
       42E2E9340E65F8C652B3CF9DE593F8A9B684DB8C1F18785F23CDAF9E6DF0C56F
16     Info Hash:                                                         11/21/2020   Tushy   01/26/2019   02/22/2019   PA0002155150
       66E24EFC34B1ACF70F5DADCFA1EDE2B2C034D5B7                           14:08:15
       File Hash:
       3EC8124C644C5EC00511B304FC81BDC0B456DDE16A452DC4C8AFEBD06DDF7A9C
17     Info Hash:                                                         11/12/2020   Vixen   10/16/2017   10/19/2017   PA0002090451
       EC275AF32EC96DC7F22EDCCC2F62D26CB34004A1                           02:53:32
       File Hash:
       7D1864EDAC2286AB638489430D17BEE64EA60BC1A94A5AFC48619AB78C0ADF1F
Work   Hashes                                                             UTC          Site    Published    Registered   Registration
18     Info Hash:                                                         11/12/2020   Tushy   09/03/2019   09/13/2019   PA0002200699
       3C77BD45174BF15C9715DA74C9C1872CA8D3D47B                           00:12:12
       File Hash:
       7D2FCF93D9B95AA67FFE6D7B7AE0BF323C59E9984F77B7CE7F9AC7BDEAA974A4
19     Info Hash:                                                         11/12/2020   Vixen   08/12/2019   08/22/2019   PA0002195517
       D1CDBE51120B1D60268DFAE1C9CA1066282048D7                           00:10:54
       File Hash:
       2CBB1E32A703DC4FECF648F212B2D223E03863A706CEF77763DD1D443C0CE5A8
20     Info Hash:                                                         11/11/2020   Tushy   05/21/2019   06/17/2019   PA0002181294
       DC575CEE0378664A79C7C67F92CD9DE34E898147                           22:00:42
       File Hash:
       2C07EDCD709F0AF330176E58813C597FC03CC45A98D2F2F359527BDF4F3A4F71
21     Info Hash:                                                         11/11/2020   Vixen   01/24/2019   03/24/2019   PA0002183209
       0F6F8E7DBDD96E830883F2ABA5DCD07DBCA7CC33                           21:48:18
       File Hash:
       6E537FB8943B3EDD1670EED5060A3089B9D70D147FD4485D0DF8B5CB360D113A
22     Info Hash:                                                         11/11/2020   Tushy   11/02/2018   12/10/2018   PA0002145834
       2D2229DA71887BE8ED04665C734B80E689721D69                           15:56:13
       File Hash:
       27FA527ECE83C154DA8436880763EB5408389768F07268087F060F4BA8D9B9C7
23     Info Hash:                                                         10/27/2020   Tushy   10/18/2018   11/25/2018   PA0002136724
       9DAD376DBC4A7D3F191165C957EE98D96C20C32A                           12:23:33
       File Hash:
       C7540B404E559026A4E10201DC2F09C0B84634A613EBF5D82C700CA57B14E779
24     Info Hash:                                                         10/27/2020   Vixen   03/15/2019   04/08/2019   PA0002164872
       2F4DC8073692006A3CDC8B5839CBA234C8CED89B                           12:19:19
       File Hash:
       BEB42875E5166CCCBB0B9D3B3449490293F9964E8BBD3A48A44FE92BDA1AE77F
25     Info Hash:                                                         10/27/2020   Vixen   02/08/2020   03/18/2020   PA0002241445
       8000D153F7393744352FE426A8065250ABA79306                           12:18:15
       File Hash:
       66BAFA81F849D3A548CA5031132FBDA5B06BFDE50EFCF928E6E3D285240416BE
26     Info Hash:                                                         10/22/2020   Vixen   02/13/2019   03/11/2019   PA0002158413
       BC7DB9E318C2011D44D090E1318A3BF9C4D93226                           17:33:01
       File Hash:
       AE2C226E2EB6EF95B2F7C28AE9BF576C51379305842829BBBC0FB00C38352982
Work   Hashes                                                             UTC          Site    Published    Registered   Registration
27     Info Hash:                                                         10/22/2020   Tushy   06/30/2019   07/17/2019   PA0002188300
       F438A6F7EED3391D7200F4C9CE8503BDAE1DA1B0                           17:32:49
       File Hash:
       27CCB296A67AD3C6AEDF98473D2B2B1F802D012C8184E21C9ACEC74C7856C514
28     Info Hash:                                                         10/11/2020   Vixen   01/04/2018   01/15/2018   PA0002070947
       A8FD882B0B91046E89D11A0AC542607B21681106                           03:29:09
       File Hash:
       3B68D011B04BB3C23D3D0153C343134363DB4475B2051DFABCFA01ACFCB5EC2B
29     Info Hash:                                                         09/18/2020   Vixen   03/20/2018   04/12/2018   PA0002091523
       04489E6A69E4D13B88D8CC37A5E9D319CD8203F5                           01:13:22
       File Hash:
       FF4B8A1C6E1D5BCF04349512D9DED1FC71EE3A75DD989C985484F3D9E6A35053
30     Info Hash:                                                         09/18/2020   Tushy   12/20/2018   01/22/2019   PA0002147682
       FE102D20447C9A26D3A0EE5C28FD872D37A65B8A                           01:05:27
       File Hash:
       444CB8F8F3BB705D63287FB6CB49ED95ABB029D05F2950C09AE1264885A215D2
31     Info Hash:                                                         09/18/2020   Vixen   07/03/2018   07/26/2018   PA0002112153
       A8C5CB7A67D6BB8F77B7517514D9F593F82273B4                           01:04:55
       File Hash:
       CAE17B9F4245D623187F680FDFE9B76CCD694D410E8F36ADB8193D4C4BC61943
32     Info Hash:                                                         09/18/2020   Tushy   11/27/2017   01/04/2018   PA0002069335
       041467C4974BAA7E587B0367EC12EC6D933A7317                           01:04:54
       File Hash:
       B6755513BE36176A35BEC386097546EF586D9961D37E1A73551AFD7F6050BE7C
33     Info Hash:                                                         09/18/2020   Vixen   07/18/2019   09/10/2019   PA0002199410
       3CB162B7EC5BBE1596707AC105DF8BB347A791E5                           01:04:54
       File Hash:
       89AEA2AA2DBD4CB588E56B230C28C1C56C2515D98A730620082EE28C61F36C57
34     Info Hash:                                                         09/18/2020   Vixen   05/19/2019   06/13/2019   PA0002180953
       23525D043E22AA5AAE5DF21A41D12544E94929E6                           01:04:52
       File Hash:
       40237A03D5DA76AD0B13590DB01306190A54AE9EFD8FF1F34E24F4C4F5DB97F7
35     Info Hash:                                                         09/18/2020   Vixen   10/06/2019   10/21/2019   PA0002207778
       7A32700751133765173A52DCA07F3E727E72DBA1                           01:04:43
       File Hash:
       D01578070A186388877C9B3AC910493B3D9D1396190CD75DE403A7FDDBBB70BB
Work   Hashes                                                             UTC          Site    Published    Registered   Registration
36     Info Hash:                                                         09/18/2020   Vixen   08/02/2017   08/17/2017   PA0002077667
       E4CBECF0DF314BD2A99288B34869C319C3C64F29                           01:04:41
       File Hash:
       1B3B90EF025B762364A201C27FC113DB3BD9726C64E843B9376B4913C2F76927
37     Info Hash:                                                         09/18/2020   Tushy   12/27/2017   01/23/2018   PA0002101754
       E3CA43BE6F46C9285E436AC7BE7F87F3399CFDBC                           01:04:41
       File Hash:
       08AF9FC427AA75F85B32966EFB341EC57561392C61D90EE40D9CB7B807A8F58B
38     Info Hash:                                                         09/18/2020   Tushy   07/20/2017   08/11/2017   PA0002046869
       5B2D9DB63E6221F4BCC23D17116C9103004A1EA0                           01:04:40
       File Hash:
       03D96AE68E0FB3548370A1EBF529FB7A562FFCF50BCE4C623F6F06543810E50D
39     Info Hash:                                                         09/18/2020   Tushy   12/12/2017   01/04/2018   PA0002069349
       3A78411A27AF7D23828FED3770ADBBF7EE00934B                           01:04:40
       File Hash:
       66B4B8F68A97386A622A86E9F3E1F485545C267CCD515B5A88EA931CF59AFD78
40     Info Hash:                                                         09/18/2020   Vixen   06/28/2017   07/07/2017   PA0002070828
       5D91252440CDEFB7C2E4405A916F4DEB5063595C                           01:01:13
       File Hash:
       F73FCDA1165E970AE9A222A83DC1FDC7077D408B7B89B460C05E3700E968CB59
41     Info Hash:                                                         09/18/2020   Vixen   10/31/2017   12/05/2017   PA0002097990
       B2F0E3323781D1E009DE75CD34C0C3FB6CBF8F4E                           01:01:13
       File Hash:
       D2584F26A856F1260A94E7440CBE61049B9A0DA9095C16E5CA629940B8A9F078
42     Info Hash:                                                         09/15/2020   Vixen   11/20/2017   01/04/2018   PA0002069354
       085EEC5B39176F457AEAF7F903E163625A4B989A                           04:26:34
       File Hash:
       6D7D9BA3A7BCF9E689D70FA26A6F5E3C44906F36498EA100A15180146EABB995
43     Info Hash:                                                         09/15/2020   Vixen   10/21/2018   11/25/2018   PA0002136633
       C8766AC37AB7B52AC88011BB65105CCA3FA98BA1                           03:19:39
       File Hash:
       24E91FA5F13A8B5E41D89DF90EB758C203B5A25BB9EC4CB54C31840FCB0D2353
44     Info Hash:                                                         09/08/2020   Tushy   01/11/2019   01/22/2019   PA0002147904
       B0BFB7653867484FAFA36C45CB4045EA52DA9F9C                           18:08:52
       File Hash:
       AD5D43C635ABCE3E1FA1B66907868290AEA8610B8024AF415A0B949F7793FBF2
